Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/21/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mohammad Zaryab (Reg No. 77,957) on 9/8/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method of launching new nodes in a blockchain network, comprising:
	generating a snapshot of a node participating in a blockchain network and storing the snapshot in an archive, wherein the snapshot comprises a blockchain;
generating a respective snapshot for each respective node participating in the blockchain network; 
	comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and
	in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node;
	receiving a request to create [[a]] the new node to participate in the blockchain network; 
	retrieving, from the archive, the snapshot of the node in the blockchain network; 
creating the new node and loading the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading or verifying blocks in the blockchain; and
	synchronizing the new node with changes that occurred on the blockchain subsequent to the generation of the snapshot.

2.	(Original) The method of claim 1, further comprising:
	generating a plurality of snapshots of nodes participating in the blockchain network, wherein each snapshot of the plurality of snapshots is associated with a respective node sync mode;
	determining a node sync mode of the new node; and
	selecting the snapshot for loading onto the new node in response to determining that the respective node sync mode of the snapshot matches the node sync mode of the new node. 

3.	(Original) The method of claim 1, wherein the blockchain network further comprises a private ledger and wherein the snapshot is a first snapshot, further comprising:
	determining whether the new node has permission to access the private ledger;
	in response to determining that the new node has permission to access the private ledger, retrieving a second snapshot of a node on the blockchain network with access to the private ledger; and
	loading the second snapshot onto the new node.  

4.	(Cancelled)

5.	(Original) The method of claim 1, further comprising:
	determining a first hash value of the snapshot at a time of generating the snapshot;
storing the first hash value in the archive;
	prior to loading the snapshot onto the new node, determining a second hash value of the snapshot; 
	in response to determining that the first hash value in archive and the second hash value match, loading the snapshot onto the new node. 

6.	(Original) The method of claim 5, further comprising selecting a different snapshot to load onto the new node in response to determining that the first hash value in archive and the second hash value do not match.

7.	(Original) The method of claim 1, further comprising identifying, in the archive, a most recently created snapshot as the snapshot to load onto the new node.

8.	(Currently Amended) A system of launching new nodes in a blockchain network, the system comprising:
a hardware processor configured to:

generate a respective snapshot for each respective node participating in the blockchain network; 
	compare the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and
	in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, select the snapshot for loading onto a new node;
	receive a request to create [[a]]the new node to participate in the blockchain network;
	retrieve, from the archive, the snapshot of the node in the blockchain network; 
create the new node and loading the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading or verifying blocks in the blockchain; and
	synchronize the new node with changes that occurred on the blockchain subsequent to the generation of the snapshot.

9.	(Original) The system of claim 8, wherein the hardware processor is further configured to:
	generate a plurality of snapshots of nodes participating in the blockchain network, wherein each snapshot of the plurality of snapshots is associated with a respective node sync mode;
	determine a node sync mode of the new node; and
	select the snapshot for loading onto the new node in response to determining that the respective node sync mode of the snapshot matches the node sync mode of the new node. 


	determine whether the new node has permission to access the private ledger;
	in response to determining that the new node has permission to access the private ledger, retrieve a second snapshot of a node on the blockchain network with access to the private ledger; and
	load the second snapshot onto the new node.  

11.	(Cancelled) 

12.	(Original) The system of claim 8, wherein the hardware processor is further configured to:
	determine a first hash value of the snapshot at a time of generating the snapshot;
store the first hash value in the archive;
	prior to loading the snapshot onto the new node, determine a second hash value of the snapshot; 
	in response to determining that the first hash value in archive and the second hash value match, load the snapshot onto the new node. 

13.	(Currently Amended) The system of claim [[5]]12, wherein the hardware processor is further configured to select a different snapshot to load onto the new node in response to determining that the first hash value in archive and the second hash value do not match.

14.	(Original) The system of claim 8, wherein the hardware processor is further configured to identify, in the archive, a most recently created snapshot as the snapshot to load onto the new node.


generating a snapshot of a node participating in a blockchain network and storing the snapshot in an archive, wherein the snapshot comprises a blockchain;
generating a respective snapshot for each respective node participating in the blockchain network; 
	comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and
	in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node;
	receiving a request to create [[a]]the new node to participate in the blockchain network;
	retrieving, from the archive, the snapshot of the node in the blockchain network; 
creating the new node and loading the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading or verifying blocks in the blockchain; and
	synchronizing the new node with changes that occurred on the blockchain subsequent to the generation of the snapshot.

16.	(Original) The non-transitory computer readable medium of claim 15, further comprising instructions for:
	generating a plurality of snapshots of nodes participating in the blockchain network, wherein each snapshot of the plurality of snapshots is associated with a respective node sync mode;
	determining a node sync mode of the new node; and
	selecting the snapshot for loading onto the new node in response to determining that the respective node sync mode of the snapshot matches the node sync mode of the new node. 

17.	(Original) The non-transitory computer readable medium of claim 15, wherein the blockchain network further comprises a private ledger and wherein the snapshot is a first snapshot, further comprising instructions for:
	determining whether the new node has permission to access the private ledger;
	in response to determining that the new node has permission to access the private ledger, retrieving a second snapshot of a node on the blockchain network with access to the private ledger; and
	loading the second snapshot onto the new node.  

18.	(Cancelled)

19.	(Original) The non-transitory computer readable medium of claim 15, further comprising instructions for:
	determining a first hash value of the snapshot at a time of generating the snapshot;
storing the first hash value in the archive;
	prior to loading the snapshot onto the new node, determining a second hash value of the snapshot; 
	in response to determining that the first hash value in archive and the second hash value match, loading the snapshot onto the new node. 

20.	(Original) The non-transitory computer readable medium of claim 19, further comprising instructions for selecting a different snapshot to load onto the new node in response to determining that the first hash value in archive and the second hash value do not match.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8 and 15 respectably recite a method, system and a non-transitory computer readable medium which generating a snapshot of a node participating in a blockchain network and storing the snapshot in an archive, wherein the snapshot comprises a blockchain; comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node; receiving a request to create the new node to participate in the blockchain network; retrieving, from the archive, the snapshot of the node in the blockchain network; creating the new node and loading the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading or verifying blocks in the blockchain; 
	
The art of record, specifically Scrivner et al. (US 2020/0242592 A1),discloses a system and method for synchronizing block chain nodes by using snapshots. This distinguishes over the claimed invention because the claimed invention requires comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node.      

Another prior art reference of record, Horii et al. (US 2018/0322161 A1), discloses verified snapshots generated are obtained from a plurality of first nodes. In addition to obtaining a hash value based on the common data at a certain point in time, which the hash value have in common at a certain point in time. This distinguishes over the claimed invention because the claimed invention requires comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node. In addition to creating the new node and loading the snapshot onto the new node such that the blockchain comprised in the snapshot is imported without individually downloading or verifying blocks in the blockchain;     

Another prior art reference of record, MAEDA et al. (US 2019/0155513 A1), discloses deleting block from a blockchain retention at a particular time. In addition to creating new block which include certain header information. This distinguishes over the claimed invention because the claimed invention requires comparing the snapshot with each respective snapshot to determine whether the blockchain on the snapshot matches more than a threshold number of blockchains on the respective snapshots; and in response to determining that the blockchain on the snapshot matches more than the threshold number of the blockchains on the respective snapshots, selecting the snapshot for loading onto a new node. In addition to creating the new node and loading 

Another prior art reference of record, specifically Rainey et al. (US 11,100,502 B1), discloses providing a smart contract for blockchain application. Which provides the aspect of world state Database which stored snapshots from the previous block. In addition as new block are created said snapshot is used in addition to adding any other information for the second version. It is to be noted that Rainey et al.  cannot be considered as prior art due to its date of publication and filling date.

Another prior art reference of record, specifically Li et al. (US 2021/0216534 A1), discloses data indexing apparatus of centralized data base using a block chain-type ledger which help identify and label data records. . It is to be noted that Li et al. cannot be considered as prior art due to its date of publication and filling date.

Another prior art reference of record, specifically Lu (US 2021/0049156 A1), discloses a blockchain data storage which include generating by one or more device snapshots of the current state of an associated fixed tree (FDMT). In addition to corresponding to newly block of the block chain storing state of the current tree. It is to be noted that Lu cannot be considered as prior art due to its date of publication and filling date.

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Pedro J Santos/Examiner, Art Unit 2167       

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167